Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 1 of 7 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

  Rachel Ilconich,

        Plaintiff,

  v.                                        Case Number     5:21-cv-79


  Rausch, Sturm, Israel, Enerson &
  Hornik LLP,

        Defendant.



                         Complaint & Jury Demand

       1.    The Plaintiff, Rachel Ilconich, sues Defendant, Rausch, Sturm,

 Israel, Enerson & Hornik LLP, pursuant to the Fair Debt Collection

 Practices Act (FDCPA) and the Florida Consumer Collection Protections

 Act (FCCPA).

       2.    The Plaintiff is a citizen of Florida residing in Ocala, Florida.

       3.    Plaintiff is a consumer.

       4.    Defendant is a limited liability partnership with a principal

 place of business in Brookfield, Wisconsin.




                                        1
Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 2 of 7 PageID 2




       5.     Defendant owns the fictious name Rausch Sturm, which is

 registered with the Florida Department of State, Division of Corporations.

       6.     The Honorable Court has original jurisdiction on the FDCPA

 claim pursuant to 15 U.S.C. § 1692k(d).

       7.     The Honorable Court has supplemental jurisdiction on the

 FCCPA claim pursuant to 28 U.S.C. § 1667(a).

       8.     Venue is appropriate in this Honorable Court as Defendant

 violated the FDCPA and FCCPA in Marion County, Florida.

       9.     On October 16, 2020 at 11:12 p.m. Defendant sent Plaintiff a

 text message.

       10.    The text message declared in part: “We have an important

 message from Rausch Sturm, a debt collector.”

       11.    On Friday October 16, 2020 at 11:12 p.m. Plaintiff was in bed

 with her infant child.

       12.    Defendant’s text message woke Plaintiff’s infant child.

       13.    Plaintiff looked at Defendant’s text message in the dead of

 night because it woke her child.

       14.    The text message upset Plaintiff.



                                       2
Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 3 of 7 PageID 3




       15.    Defendant’s flagrant flouting of the law shook Plaintiff

 making her feel unsafe.

       16.    Defendant is a debt collector.

       17.    On October 16, 2020, Defendant was seeking to collect a

 consumer debt from Plaintiff.

       18.    Defendant has violated the FDCPA in the past.

       19.    The phone that Defendant texted in the dead of night had a

 (352) area code.

       20.    The (352) area code is associated with the East Coast of the

 United States.

       21.    Defendant had no reason to believe that Plaintiff was on the

 West Coast of the United States.

       22.    Defendant knew or should have known that Plaintiff was in

 or around Ocala, Florida on October 16, 2020.

       23.    Prior to the dead of night text by Defendant, Defendant had

 called Plaintiff twice in order to try to collect a debt.




                                         3
Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 4 of 7 PageID 4




       24.    Defendant’s calls and dead of night text to Plaintiff was an

 intentional act to intimidate Plaintiff and jolt Plaintiff into paying monies

 to this debt collector.

       25.    Plaintiff texted Defendant after the illegal text: “Stop.”

       26.    Plaintiff through counsel wrote to Defendant on October 26,

 2020 advising of its violations.

       27.    Defendant failed, refused and/or neglected to substantively

 respond to Plaintiff’s October 26, 2020 letter.

       28.    Plaintiff provided Defendant an opportunity to resolve the

 matter pre-suit and Defendant ignored the offer.

       29.    Defendant operates a large-scale debt collection practice.

       30.    The dead of night text messaging was an intentional and

 proven method of Defendant collecting debt which was the motivation for

 sending the text message.

       Count I – FDCPA § 805(a)(1)

       31.    Plaintiff reincorporates paragraphs 1 through 30 as if fully

 stated herein.




                                        4
Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 5 of 7 PageID 5




       32.   Defendant violated FDCPA § 805(a)(1) on October 16, 2020

 when it communicated with Plaintiff via text message at 11:12 p.m.

       33.   Plaintiff is a consumer as defined by FDCPA § 803(3).

       34.   Defendant is a debt collector as defined by FDCPA § 803(6).

       35.   Plaintiff sues Defendant pursuant to FDCPA § 813.

       36.   Defendant’s violation of the FDCPA was intentional.

       37.   Defendant does not have reasonable maintenance procedures

 to prevent communications to be sent to consumers that run afoul of

 FDCPA § 805(a)(1).

       38.   Defendant has benefitted from communications that were

 initiated in violation of FDCPA § 805(a)(1).

       39.   Although Defendant has known about Plaintiff’s claims

 through a letter sent from counsel and received by an attorney

 representing Defendant, it has not tendered any facts or law that would

 support a bona fide error defense pursuant to FDCPA § 813(c).

       40.   Pursuant to FDCPA § 813(a)(2)(A) Plaintiff is entitled to

 statutory damages of up to $1,000.00 for the FDCPA violation.




                                       5
Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 6 of 7 PageID 6




        41.    Alternatively, Plaintiff is entitled to actual damages pursuant

 to FDCPA § 813(a)(1).

        42.    Plaintiff lost sleep, had physical pain, mental stress and

 increased anxiety as a direct result of Defendant’s FDCPA violation.

        43.    Plaintiff seeks attorneys’ fees and costs pursuant to FDCPA §

 813(a)(3).

        Wherefore, Plaintiff demands judgment, trial by jury, statutory

 damages or actual damages if the jury determines they are higher than

 statutory damages, attorneys’ fees, costs and any other relief the

 Honorable Court deems appropriate.

        Count II – FCCPA Violations

        44.    Plaintiff reincorporates paragraphs 1 through 30 as if fully

 stated herein.

        45.    Plaintiff sues Defendant pursuant to Fla. Stat. § 559.77.

        46.    On October 16, 2020, Defendant violated the FCCPA as it

 related to Plaintiff.

        47.    Defendant sought to collect a consumer debt from Plaintiff in

 the State of Florida.



                                        6
Case 5:21-cv-00079-JSM-PRL Document 1 Filed 02/06/21 Page 7 of 7 PageID 7




        48.   The violation occurred in Marion County, Florida.

        49.   On October 16, 2020, Defendant sent a text message to Plaintiff

 at 11:12 p.m. trying to collect a debt.

        50.   Defendant violated Fla. Stat. § 559.72(17).

        51.   Defendant communicated with Plaintiff between the hours of

 9 p.m. and 8 a.m. in Plaintiff’s time zone without the prior consent of the

 Plaintiff.

        52.   Plaintiff lost sleep, had physical pain, mental stress and

 increased anxiety as a direct result of Defendant’s FDCPA violation.

        Wherefore, Plaintiff demands judgment, trial by jury, statutory

 damages, actual damages for mental anguish, attorneys’ fees, costs and

 any other relief the Honorable Court deems appropriate.

        Respectfully submitted this 6th day of February 2021,

                                           /s/ Bernard R. Mazaheri_________
                                           Bernard R. Mazaheri
                                           Florida Bar Number 643971
                                           Mazaheri & Mazaheri
                                           325 Shelby Street
                                           Frankfort, Kentucky 40601
                                           Tel – (502) 475-8201
                                           Email – bernie@thelaborfirm.com




                                           7
